Citation Nr: 1432332	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  14-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2013 decision by the RO which, in part, denied entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a letter received at the RO on April 1, 2014, prior to certification of the appeal to the Board, the Veteran requested to be scheduled for a videoconference hearing before a member of the Board.  Unfortunately, at the time of receipt of his request, the Veteran's appeal was in the process of being certified to the Board, and his letter was not associated with the claims file before it was transferred to the Board in Washington, DC.  Thus, no action was taken on his request.  Accordingly, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  38 C.F.R. §§ 20.700(a), 20.703, 20.704(a) (2013).  

In light of the discussion above, the case is REMANDED for the following action:  

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

